Misreick, C. _ J.,
dissenting. The assignment to trustees was made on the 6th day of March, 1857, and transferred to the trustees all the rights they have’acquired. The subsequent transfers of the two ships, on the 11th day of March, did not change the previous title of the trustees. These two sales were intended only as a compliance with the Act of Congress of the United States.
Van Blascom Hayes paid nothing, in the eye of our law, for the ships; for two dollars cannot be viewed as a serious consideration for two ships estimated at $20,000. C. C. 2439.
The intervenors were, therefore, nothing more than trustees, and they had incurred obligations towards the New York preferred creditors which could only be enforced in a court of chancery.
Now, by the law of England and New York, as well as most countries, the transfer of a ship at sea can be made by writing, provided delivery be obtained as soon as convenient on the return of the ship. The transfer, therefore, requires its completion by delivery, or taking possession.
But at the time it was sought to perfect this contract by delivery the ships were within the jurisdiction of Louisiana, and in all matters not national subject to her laws.
By the laws of Louisiana, the deed of trust thus sought to be perfected is deemed in fraud of creditors. Moreover, as to one of the ships, it was in the custody of the law before the agents of intervenors attempted to take possession, and *560in the other the possession assumed within the limits of Louisiana has been disregarded, and the ship has been seized notwithstanding. Here' arises, them, a conflict of laws, and the question is, which shall prevail't Wifi our courts, which look with disfavor upon trusts, and regard all assignments; fw the benefit of preferred creditors as fraudulent, enforce, to the prejudice1 of their own citizens, am instrument which only became perfect by an act done within our own territory,, and, in one instance, after the property had been placed in the eustody ©f theiir officers ?
If the trustee had obtained possession prior to the ships- arriving in Louisiana, there would be reason to maintain his possession as bailee-. In. this case, however, the intervenors are compelled to ask the courts for assistance to obtain actual possession of property which they never had in their possession; out of Louisiana, and for which they paid no value, in order that they may sell and distribute the same to the citizens of other States, and to the exclusion of oisr own. I am not aware of any instance in which the comity of nations has been carried to this extreme. I would respect the rights of trustees which were absolutely perfect before the property arrived in Louisiana, but imperfect rights should not b© consummated within our territory to the detriment of our own citizens.
Land, J., concurs in this opinion.
Re-hearing refused.